 Case 2:18-cr-00173-JAW Document 4 Filed 12/17/18 Page 1 of 4                     PageID #: 19



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

UNITED STATES OF AMERICA                             )
                                                     )       No. 2:18-cr-173-JAW
     v.                                              )
                                                     )
DEMONE COLEMAN                                       )

                                 PROSECUTION VERSION

       If this case were to proceed to trial, the United States would prove the following facts

beyond a reasonable doubt:

       On May 31, 2017, June 22, 2017, June 29, 2017, and September 27, 2017, a confidential

source (“CS-1”) working with law enforcement officers made a series of controlled purchases of

cocaine base from Individual 1. On each occasion, the defendant supplied Individual 1 with the

cocaine base sold to CS-1. On each date referenced above, CS-1 was searched by law

enforcement prior to the transaction with negative results for contraband and CS-1 was provided

with law enforcement funds to make the purchase.

       On May 31, 2017, CS-1 purchased approximately $300 worth of cocaine base from

Individual 1. Immediately prior to this transaction, Individual 1 met with the defendant to obtain

the cocaine base for distribution to CS-1. After receiving the cocaine base from the defendant,

Individual 1 completed the exchange with CS-1. Following this transaction, CS-1 provided law

enforcement with suspected cocaine base. A search of CS-1 for additional contraband was

negative.

       On June 22, 2017, CS-1 purchased approximately $300 worth of cocaine base from

Individual 1. Immediately prior to this transaction, Individual 1 met with the defendant to obtain

the cocaine base for distribution to CS-1. After receiving the cocaine base from the defendant,

Individual 1 completed the exchange with CS-1. Following this transaction, CS-1 provided law

                                                1
 Case 2:18-cr-00173-JAW Document 4 Filed 12/17/18 Page 2 of 4                    PageID #: 20



enforcement with suspected cocaine base. A search of CS-1 for additional contraband was

negative.

       On June 29, 2017, CS-1 purchased approximately $300 worth of cocaine base from

Individual 1. Immediately prior to this transaction, Individual 1 met with the defendant to obtain

the cocaine base for distribution to CS-1. After receiving the cocaine base from the defendant,

Individual 1 completed the exchange with CS-1. Following this transaction, CS-1 provided law

enforcement with suspected cocaine base. A search of CS-1 for additional contraband was

negative. After this transaction, law enforcement officers conducted surveillance of the

defendant and observed him proceed to a store. After the defendant made a purchase, law

enforcement reviewed the bills in the store’s cash register. Among the bills was a $20 bill with a

serial number matching a serial number of the bills provided by law enforcement to CS-1 on

June 29, 2017, to purchase cocaine base from Individual 1.

       On September 27, 2017, CS-1 purchased approximately $350 worth of cocaine base from

Individual 1. Immediately prior to this transaction, Individual 1 met with the defendant to obtain

the cocaine base for distribution to CS-1. After receiving the cocaine base from the defendant,

Individual 1 completed the exchange with CS-1. Following this transaction, CS-1 provided law

enforcement with suspected cocaine base. A search of CS-1 for additional contraband was

negative. After this transaction, law enforcement officers conducted surveillance of the

defendant and observed him proceed to a store. After the defendant made a purchase, law

enforcement reviewed the bills in the store’s cash register. Among the bills were two $20 bills

with serial numbers matching a serial numbers of the bills provided by law enforcement to CS-1

on September 27, 2017, to purchase cocaine base from Individual 1.




                                                2
 Case 2:18-cr-00173-JAW Document 4 Filed 12/17/18 Page 3 of 4                PageID #: 21



       A DEA laboratory confirmed that the substances purchased by CS-1 on the dates

referenced above contained cocaine base.

       Dated at Portland, Maine this 17th day of December, 2018.

                                                  Respectfully submitted,

                                                  Halsey B. Frank
                                                  United States Attorney

                                                  /s/David B. Joyce
                                                  Assistant U.S. Attorney
                                                  United States Attorney’s Office
                                                  100 Middle Street
                                                  Portland, ME 04101
                                                  david.joyce@usdoj.gov




                                              3
 Case 2:18-cr-00173-JAW Document 4 Filed 12/17/18 Page 4 of 4                  PageID #: 22



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

                                CERTIFICATE OF SERVICE

        I hereby certify that on December 17, 2018, I filed the foregoing Prosecution Version
using the Court’s CM/ECF system, which will cause a copy to be sent to all counsel of record.




                                                   /s/David B. Joyce
                                                   Assistant U.S. Attorney




                                               4
